Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 and April 8, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al (US 9,150,310).

As per claim 1 Matthews et al depicts in figure 4 and discloses: An aircraft in-flight refueling system 400 { figure 4 } comprising: a boom pod { [column 7, lines 28-35] In one embodiment, the described embodiments include three elements. The first, as mentioned above, is referred to as the flight director program which resides as software within vision processing system 404 which is a part of the console utilized by the boom operator.} having at least one display 408 / 440; and at least one processor 404 in data communication with the at least one display 408 / 440 and a memory 406 storing processor executable code for configuring the at least one processor 404 to { figure 4 & [column 6, lines 39-44] Aerial refueling system 400 includes a camera 402 providing signals to a vision processing system 404 which may include a library 406 of receiving aircraft images, allowing system 400 to compare aircraft sensed by camera 402 to stored images within library 406 to identify the aircraft type of an aircraft sensed by camera 402. }: determine an operation phase of a refueling operation { figures 7-15 & [column 9, lines 43-51] As described above, the flight director assists the boom operator in achieving “contact” between the receiver aircraft and the boom when performing boom aerial refueling. FIGS. 6-15 are example displays provided to a boom operator by on display 408 of aerial refueling system 400 and illustrate the progression of steps and one potential display arrangement for the operator's console (display 408) of the aerial refueling system 400. The slide bars at the periphery used for boom alignment are shown to provide a complete presentation. }; determine one or more data and control layouts corresponding to the operational phase { [column 8, lines 31-38] In the event of a boom disconnect or breakaway mode, the aerial refueling system 400 responds by warning the ARO visually through display 408 and/or audibly. As described with respect to forthcoming figure descriptions, a screen outline of the tracked aircraft shown on display 408 to the ARO changes color, for example, from green to red. In an embodiment, distance and closure cues are provided on display 408 to track the breakaway progress. }; and rendering the one or more data and control layouts on the at least one display 408 / 440 during the operational phase { [column 10, lines 35-38] In one embodiment, identification overlay 902 becomes more detailed as the aircraft 802 gets closer to the refueling area, as depicted in FIG. 10. }.

As per claim 2 Matthews et al depicts in figures 4 &7-15 and discloses: The aircraft in-flight refueling system 400 of claim 1, further comprising one or more cameras 402 in data communication with the at least one processor 404 {figure 4}, wherein the at least one processor 404 is further configured to: receive an image stream from the one or more cameras 402 { figure 4 & [column 6, lines 39-44] Aerial refueling system 400 includes a camera 402 providing signals to a vision processing system 404 which may include a library 406 of receiving aircraft images, allowing system 400 to compare aircraft sensed by camera 402 to stored images within library 406 to identify the aircraft type of an aircraft sensed by camera 402. }; determine a bounded range of a boom arm 432 within the image stream {figure 7-15}; determine a current location of the boom arm 432 within the image stream{figure 7-15}; and render a boom position layout on the at least one display 408 / 440 including the bounded range and the current location { figure 7-15; See also column 10, lines 39-57}.

As per claim 3 Matthews et al discloses: The aircraft in-flight refueling system 400 of claim 2, wherein the at least one processor 404 is further configured to: render the image stream; and overlay the boom position layout over the image stream { figure 7-15; See also column 10, lines 39-57}.

As per claim 5 Matthews et al discloses: The aircraft in-flight refueling system 400 of claim 1, further comprising a data storage element 306, 3008 & 318 {figure 3} and data communication element in data communication with the at least one processor 404 { [column 6, lines 35-38] To further illustrate, FIG. 4 is a block diagram of an aerial refueling system 400 which may incorporate one or more data processing systems similar to system 300, shown in FIG. 3.}, wherein the at least one processor 404 is further configured to: record a log of data points corresponding to the data and control layouts to the data storage element; and periodically transfer the recorded logs to central data store { [column 6, lines 26-31 ] Additionally, a communications unit may include one or more devices used to transmit and receive data, such as a modem or a network adapter. Further, a memory may be, for example, without limitation, memory 306 or a cache such as that found in an interface and memory controller hub that may be present in communications fabric 302. }

As per claim 6 Matthews et al discloses: The aircraft in-flight refueling system 400 of claim 5, wherein the at least one processor 404 is further configured to record a log of data points corresponding to unrendered data and control layouts to the data storage element. { [column 6, lines 26-31 ] Additionally, a communications unit may include one or more devices used to transmit and receive data, such as a modem or a network adapter. Further, a memory may be, for example, without limitation, memory 306 or a cache such as that found in an interface and memory controller hub that may be present in communications fabric 302. }

As per claim 8 Matthews et al discloses: The aircraft in-flight refueling system 400 of claim 1, wherein the at least one processor 404 is further configured to: determine that a data point that is not included in any rendered data and control layout is outside of a predetermined boundary; and render an indication that a different data and control layout including the data point should be rendered. { [column 11, line 61 – column 12, line 2] As the receiving aircraft flies up to the “pre contact” position, the camera 402 and vision processing system 404 track it, as well as monitoring the safe ingress of the receiving aircraft. As shown by FIG. 14, rapid or unstable approaches are noticed and appropriate messages, warnings, and actions are triggered. In embodiments, pattern matching is utilized to determine distance from tanker to receiving aircraft and changes of target size to determine relative velocity between receiving aircraft and tanker.}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 9,150,310) in view of Dunn et al (US 2005/0219225).

As per claim 4 Matthews et al discloses: The aircraft in-flight refueling system 400 of claim 3, wherein the at least one processor 404 is further configured to perform an image transformation operation on the image stream to flip the image along an axis. { {column 6, lines 60-64] As such, vision processing system 404 is operable to generate further overlays, to be included within a visualization of the refueling environment, that are related to boom positioning, extension, and utilization as described with respect to the following figures. Note: In other words, overlays included with a visualization related to boom positioning would innately include flipping the image along an axis in order to display an orientationally correct image.}

Regarding claim 4 Matthews et al is explicitly silent as to: The aircraft in-flight refueling system 400 of claim 3, wherein the at least one processor 404 is further configured to perform an image transformation operation on the image stream to flip the image along an axis.  With respect to claim 4 Dunn et al discloses: at least one processor further configured to perform an image transformation operation on the image stream to flip the image along an axis. { [0080] Here, when a session is resumed, processor 80 simply accesses the stored images and addresses and flips the images to the correlated addresses without having to perform the intermediate step of correlating the unit identifiers and addresses. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the aircraft in-flight refueling system of Matthews with an image transformation operation on the image stream to flip the image along an axis as taught by Dunn et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an aircraft in-flight refueling system with an image transformation operation on the image stream to flip the image along an axis, which is well within the purview of a skilled artisan and absent an unobvious result, so that the operator is able to properly see the image in the advent that the orientation doesn’t initially show the view.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of 
determine one or more data and control layouts corresponding to the operational phase; rendering the one or more data and control layouts on the plurality of displays
during the operational phase; receive an input via at least one of the plurality of displays indicating a repositioning of a data and control layout: associate the repositioned data and control layout with an operator identify and the operational phase; and record a location of the repositioned data and control layout and associated operator identify and operational phase in the data storage element.

This is neither taught nor disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd